Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Richard B. Almon on 06/09/21

AMENDMENTS TO THE CLAIMS 
1.	(Currently Amended) Base station equipment, comprising:
a processor;
base station transceiver equipment; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving a first signal from a source of satellite radio signals, wherein the first signal comprises a satellite radio signal;
receiving a second signal from network core equipment, wherein the second signal comprises a bidirectional cellular network data signal of a cellular data network;
based on an amount of interference reduction to be achieved between the first signal and the second signal at a time when the first signal and the second signal are broadcast, selecting a second signal strength to apply to the second signal that is different than a first signal strength to apply to the first signal, wherein selecting the second signal strength is further based on an interference to be mitigated as a result of a received part of the bidirectional cellular network data signal;
combining the first signal with the second signal resulting in a combined signal, wherein the first signal is combined using the first signal strength and the second signal is combined using the second signal strength; and
broadcasting, by an antenna of the base station transceiver equipment, to a satellite radio receiver and a user equipment of the cellular data network, the combined signal, wherein the combined signal is for reception by the satellite radio receiver in a first geographic location and the user equipment in a second geographic location, wherein the first geographic location and second geographic location are different geographic locations.

2.	(Previously Presented) The base station equipment of claim 1, wherein combining the first signal with the second signal comprises combining according to an analog combination that combines a first analog signal and a second analog signal. 

3.	(Previously Presented) The base station equipment of claim 1, wherein combining the first signal with the second signal comprises combining according to a digital combination that combines a first digital signal and a second digital signal.

4.	(Previously Presented) The base station equipment of claim 1, wherein the satellite radio signal is received via a radio frequency over fiber protocol.

5.	(Previously Presented) The base station equipment of claim 1, wherein the combining comprises diplexing the first signal and the second signal, resulting in the combined signal being a frequency-domain multiplexed signal.

6.	(Canceled)  

7.	(Currently Amended) The base station equipment of claim 1, wherein the base station equipment further comprises off-air repeater equipment, and wherein receiving the first signal comprises receiving the first signal by the off-air repeater equipment.

8.	(Previously Presented) The base station equipment of claim 1, wherein the first signal comprises an internet protocol signal.

9.	(Currently Amended) The base station equipment of claim 1, wherein the second signal is communicated via an ethernet to [[the]] cell site protocol.

10.	(Previously Presented) The base station equipment of claim 1, wherein the operations further comprise converting the first signal from a radio frequency signal to an optical signal.

11.	(Currently Amended) A method, comprising:
receiving, by network equipment comprising a processor, a first signal from a source of satellite radio signals;
receiving a second signal from network core equipment of a cellular data network;
selecting a first signal strength based on an amount of interference reduction to be achieved between the first signal and the second signal at a time when the first signal and the second signal are broadcast, wherein the first signal comprises a satellite radio signal, wherein the second signal comprises a bidirectional cellular network data signal of the cellular data network, and wherein selecting the first signal strength is further based on mitigating at least a part of [[the]] interference for a received part of the bidirectional cellular network data signal;
combining, by the network equipment, the first signal with the second signal resulting in a combined signal, wherein the first signal is combined using the first signal strength and the second signal is combined using a second signal strength different from the first signal strength; and
broadcasting, by an antenna of the network equipment, to a satellite radio receiver in a first geographic location and a user equipment of the cellular data network in a second geographic location, the combined signal, wherein the first geographic location and second geographic location are different geographic locations.

12.	(Previously Presented) The method of claim 11, wherein the satellite radio signal is received via a radio frequency over fiber protocol.

13.	(Original) The method of claim 11, wherein the combining comprises diplexing the first signal and the second signal, resulting in the combined signal being a frequency-domain multiplexed signal.

14.	(Canceled)

15.	(Previously Presented) The method of claim 11, wherein receiving the first signal comprises receiving the first signal by off-air repeater equipment of the network equipment.

16.	(Original) The method of claim 11, wherein the first signal comprises an internet protocol signal.

17.	(Original) The method of claim 11, wherein the second signal comprises a wireless communication network signal.

18.	(Previously Presented) The method of claim 11, further comprising, converting, by the network equipment, the first signal from a radio frequency signal to an optical signal.

19.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations, comprising:
receiving a first signal from a source of satellite radio signals;
receiving a second signal from network core equipment of a cellular data network; 
based on a specified amount of interference reduction to be achieved between the first signal and the second signal, selecting a different signal strength to apply to the first signal than a signal strength to apply the second signal, wherein the first signal comprises a satellite radio signal, wherein the second signal comprises a bidirectional cellular network data signal of the cellular data network, and wherein selecting the different signal strength to apply to the first signal is further based on mitigating at least part of [[the]] interference associated with a received part of the bidirectional cellular network data signal at a time when the first signal and the second signal are broadcast;
combining the first signal with [[a]] the second signal resulting in a combined signal, wherein the first signal is combined using the different signal strength than the signal strength applied to the second signal; and
broadcasting by antenna equipment of the network equipment, to a satellite radio receiver in a first geographic location and a user equipment of the cellular data network in a second geographic location, the combined signal, wherein the first geographic location and second geographic location are different geographic locations.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 19, wherein the combining comprises diplexing the first signal and the second signal, resulting in the combined signal being a frequency-domain multiplexed signal.

21.	(Previously Presented) The non-transitory machine-readable medium of claim 19, wherein receiving the first signal comprises receiving the first signal by off-air repeater equipment.

22.	(Previously Presented) The non-transitory machine-readable medium of claim 19, wherein the combining comprises diplexing the first signal and the second signal, resulting in the combined signal being a frequency-domain multiplexed signal.


Claims 1-5, 7-13, 15-22 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415